Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 17/161,828, which was filed 01/29/21. Claims 1-20 are pending in the application and have been considered.

Specification
On page 1, paragraph [0002], line 8, should “and to determines” be “and determines”?

Claim Objections
In claim 14, line 3, should “at least one” be “and at least one”?
Claims 16-18 are objected to because of the following informalities:  In line 1 of each of these claims, for examination purposes, the examiner will assume Applicant intended each claim to recite “The code point resolver of claim 15” instead of “The apparatus of claim 1”, “The apparatus of claim 3”, and “The apparatus of claim 1” respectively.  Appropriate correction is required.

35 USC § 101 Analysis (NOT A REJECTION)
Claims 19 and 20 are directed to  a computer program product comprising one or more computer readable storage media. According to the specification at paragraph 53, page 12, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Claims 19 and 20 are therefore interpreted as encompassing only statutory media types, and are eligible under 35 U.S.C. 101. This is solely for clarity of the record and is NOT a rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda et al. (2015/0356270) in view of Lucas et al. (10,395,772).

Consider claim 1, Devarakonda discloses a method comprising: 
receiving, using a processor of a code point resolver (instructions provided to a processor implement the functions, [0047], such as extracting candidate medical concepts and mapping to a concept unique identifier, i.e. resolving a code point, [0015]), from the medical management system, medical text (receiving a longitudinal electronic medical record (EMR), [0014-0015]), wherein a code point is a single standardized medical terminology code (SMTC) that corresponds to a medical concept contained within the medical text (a SNOMED code, which is a systemized nomenclature of medical codes, [0016]); 
applying rule-based logic to process the medical text to form a localized mapping of a text portion of the medical text to a plurality of candidate SMTCs (CSMTCs) (a candidate generation module extracts candidate medical concepts from the EMR to map such data to a candidate list of standardized medical concepts, [0015], using matches, i.e. a matching “rule”, between the tokens and dictionary entries, [0024]) that are related to at least one metathesaurus concept entity (MCE) in a metathesaurus and to determine the code point from the CSMTCs (SNOMED codes in the Nation Library of Medicine’s Unified Medical Language Systems UMLS Metathesaurus, [0016]).
Devarakonda does not specifically mention:
exchanging medical information with a medical management system
receiving medical text via a network interface
transmitting, via the network interface, to the medical management system, the code point.  
Lucas discloses exchanging medical information with a medical management system (a database with each patient’s HER is in communication with smartphones, Col 63 lines 22-49);
receiving medical text via a network interface (receiving a patient’s HER on a smartphone, Col 63 lines 22-45, for example, via WiFi, Col 63 lines 49-52);
transmitting, via the network interface, to the medical management system, the code point (transmitting information to the server, Col 3 lines 4-9, such as SNOMED codes for diseases, Col 40 lines 27-49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Devarakonda by exchanging medical information with a medical management system; receiving medical text via a network interface; and transmitting, via the network interface, to the medical management system, the code point in order to improve availability of relevant information to physicians, as suggested by Lucas (Col 1 lines 28-62). Doing so would have led to predictable results of improving physician’s abilities to make informed decisions on potential treatment protocols, as suggested by Lucas (60-62). The references cited are analogous art in the same field of electronic health record analysis. 
	

Consider claim 15, Devarakonda discloses a code point resolver, comprising: 
a memory (e.g. RAM, [0043]); and 
a processor (processor, [0047] that is configured to: 
receive, using a processor of a code point resolver (instructions provided to a processor implement the functions, [0047], such as extracting candidate medical concepts and mapping to a concept unique identifier, i.e. resolving a code point, [0015]), from the medical management system, medical text (receiving a longitudinal electronic medical record (EMR), [0014-0015]), wherein a code point is a single standardized medical terminology code (SMTC) that corresponds to a medical concept contained within the medical text (a SNOMED code, which is a systemized nomenclature of medical codes, [0016]); 
apply rule-based logic to process the medical text to form a localized mapping of a text portion of the medical text to a plurality of candidate SMTCs (CSMTCs) (a candidate generation module extracts candidate medical concepts from the EMR to map such data to a candidate list of standardized medical concepts, [0015], using matches, i.e. a matching “rule”, between the tokens and dictionary entries, [0024]) that are related to at least one metathesaurus concept entity (MCE) in a metathesaurus and to determine the code point from the CSMTCs (SNOMED codes in the Nation Library of Medicine’s Unified Medical Language Systems UMLS Metathesaurus, [0016]).
Devarakonda does not specifically mention:
exchanging medical information with a medical management system
receiving medical text via a network interface
transmitting, via the network interface, to the medical management system, the code point.  
Lucas discloses exchanging medical information with a medical management system (a database with each patient’s HER is in communication with smartphones, Col 63 lines 22-49);
receiving medical text via a network interface (receiving a patient’s HER on a smartphone, Col 63 lines 22-45, for example, via WiFi, Col 63 lines 49-52);
transmitting, via the network interface, to the medical management system, the code point (transmitting information to the server, Col 3 lines 4-9, such as SNOMED codes for diseases, Col 40 lines 27-49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Devarakonda by exchanging medical information with a medical management system; receiving medical text via a network interface; and transmitting, via the network interface, to the medical management system, the code point for reasons similar to those for claim 1.


Consider claim 19, Devarakonda discloses a computer program product for a code point resolver (computer program product, [0042]), the computer program product comprising: one or more computer readable storage media (storage media, [0071]), and program instructions collectively stored on the one or more computer readable storage media (program instructions, [0044]), the program instructions comprising program instructions to: 
receive, using a processor of a code point resolver (instructions provided to a processor implement the functions, [0047], such as extracting candidate medical concepts and mapping to a concept unique identifier, i.e. resolving a code point, [0015]), from the medical management system, medical text (receiving a longitudinal electronic medical record (EMR), [0014-0015]), wherein a code point is a single standardized medical terminology code (SMTC) that corresponds to a medical concept contained within the medical text (a SNOMED code, which is a systemized nomenclature of medical codes, [0016]); 
apply rule-based logic to process the medical text to form a localized mapping of a text portion of the medical text to a plurality of candidate SMTCs (CSMTCs) (a candidate generation module extracts candidate medical concepts from the EMR to map such data to a candidate list of standardized medical concepts, [0015], using matches, i.e. a matching “rule”, between the tokens and dictionary entries, [0024]) that are related to at least one metathesaurus concept entity (MCE) in a metathesaurus and to determine the code point from the CSMTCs (SNOMED codes in the Nation Library of Medicine’s Unified Medical Language Systems UMLS Metathesaurus, [0016]).
Devarakonda does not specifically mention:
exchanging medical information with a medical management system
receiving medical text via a network interface
transmitting, via the network interface, to the medical management system, the code point.  
Lucas discloses exchanging medical information with a medical management system (a database with each patient’s HER is in communication with smartphones, Col 63 lines 22-49);
receiving medical text via a network interface (receiving a patient’s HER on a smartphone, Col 63 lines 22-45, for example, via WiFi, Col 63 lines 49-52);
transmitting, via the network interface, to the medical management system, the code point (transmitting information to the server, Col 3 lines 4-9, such as SNOMED codes for diseases, Col 40 lines 27-49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Devarakonda by exchanging medical information with a medical management system; receiving medical text via a network interface; and transmitting, via the network interface, to the medical management system, the code point for reasons similar to those for claim 1.

Consider claim 2, Devarakonda discloses the medical text represents a medical application (application programs, [0072], for implementing candidate generation module which extracts concepts from the EMR, [0015]).  

Consider claim 3, Devarakonda discloses parsing, with a natural language processor (NLP) of the rule-based logic, the medical text into one or more concepts that are each associated with one or more of the CSMTCs (parsing the text with a language parser and mapping to medical concepts using matches between the tokens and the dictionary entries along with the text parse and parts of speech taken into account, [0024]). 

Consider claim 4, Devarakonda discloses using the NLP to parse the medical text into medical text portions based on a mechanism selected from the group consisting of punctuation, keywords, and parts of language (matching tokens with dictionary entries, with parts of speech taken into account, [0024]).  

Consider claim 5, Devarakonda discloses determining a fitness score with a fitness scorer of the rule-based logic for each of the CSMTCs (generating final scores for each of the candidate medical problems, [0018]); and determining the code point by selecting a best-fit SMTC having a highest fitness score of the CSMTCs (grouping the highest ranking candidate medical problems, the highest ranking SNOMED code considered the “code point”, [0020], [0040]).  

Consider claim 6, Devarakonda discloses determining the fitness score comprises utilizing an additional element that is separate from the medical text and is selected from the group consisting of clinical notes and structured data (the EMR includes both clinical notes and structure data, Fig 1 element 302, which are used in feature generation and weighting, [0017-0018]).  

Consider claim 7, Devarakonda discloses the SMTCs are based on one or more MCEs (SNOMED codes in the UMLS Metathesaurus, [0016]).  

Consider claim 8, Devarakonda discloses filtering, using a relevance determiner of the rule-based logic, the CSMTCs based on a type of medical application (grouping, i.e. filtering out codes not in the group, the highest ranking candidate problems based on a known medical problem classification hierarchy, [0020]).  

Consider claim 13, Devarakonda discloses the SMTC is based on an interchange coding system selected from the group consisting of SNOMED, LOINC, and RxNorm (SNOMED, [0016]). 


Consider claim 16, Devarakonda discloses parsing, with a natural language processor (NLP) of the rule-based logic, the medical text into one or more concepts that are each associated with one or more of the CSMTCs (parsing the text with a language parser and mapping to medical concepts using matches between the tokens and the dictionary entries along with the text parse and parts of speech taken into account, [0024]). 

Consider claim 17, Devarakonda discloses using the NLP to parse the medical text into medical text portions based on a mechanism selected from the group consisting of punctuation, keywords, and parts of language (matching tokens with dictionary entries, with parts of speech taken into account, [0024]).  

Consider claim 18, Devarakonda discloses determining a fitness score with a fitness scorer of the rule-based logic for each of the CSMTCs (generating final scores for each of the candidate medical problems, [0018]); and determining the code point by selecting a best-fit SMTC having a highest fitness score of the CSMTCs (grouping the highest ranking candidate medical problems, the highest ranking SNOMED code considered the “code point”, [0020], [0040]).  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda et al. (2015/0356270) in view of Lucas et al. (10,395,772), in further view of Irwin et al. (2011/0246234).

Consider claim 14, Devarakonda discloses receiving medical input data in addition to the medical text that comprises a first clinical note, a second clinical note different from the first clinical note (clinical “notes”, which are typically several hundreds of notes, [0002], [0022]), at least one structured data element (structured data 302, [0015]); and merging, using the rule-based logic, medical input records from two elements selected from the group consisting of the first clinical note, the second clinical note, and the structured data element, based on the medical input records having compatible codes (extracting features and identifying concepts common to the differing clinical notes is considered to “merge” them based on having compatible codes such as SNOMED codes, [0015-0016]).  
Devarakonda and Lucas do not specifically mention merging based on dates of the medical input records.
Irwin discloses merging based on dates of medical input records (merging patient records based on matching date of birth, [0070-0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Devarakonda and Lucas by merging based on dates of the medical input records in order to ensure that correct medical records are used, as suggested by Irwin ([0002]). Doing so would have led to predictable results of patients receiving proper medication and medical treatment by eliminating problems associated with multiple medical records entered multiple times for the same patient, as identified by Irwin ([0002-0003]). The references cited are analogous art in the same field of electronic health record analysis. 
	

Allowable Subject Matter
Claims 9-12 and 20 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.
The following is the examiner’s statement for indicating subject matter allowable over the prior art:


With regard to dependent claim 9, the prior art of record does not fairly teach or suggest: “…the determining of the fitness score comprises using weightings that are based on: a medical application intent; a hypernym and hyponym relationship; a source reliability measure; and codes determined by an industry acceptance rating.”

Dependent claims 10-12 further limit the allowable subject matter of intervening claim 9, and so are also considered subject matter allowable over the prior art of record.


With regard to dependent claim 20, the prior art of record does not fairly teach or suggest: “…wherein: determining the fitness score comprises: … using weightings that are based on: a medical application intent; a hypernym and hyponym relationship; a source reliability measure; and codes determined by an industry acceptance rating.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180349555 Devarakonda discloses medical record problem list generation based on disease categories
US 20060052945 Rabinowitz discloses improving clinical decisions by aggregating, validating, and analyzing genetic and phenotypic data
US 20090024615 Pedro discloses creating and searching medical ontologies
US 20130066903 Tymoshenko discloses linking medical terms for a medical knowledge base
US 20140122117 Masarie, Jr. discloses concept-based medical terminology management
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                            11/01/22